        Case 2:18-cv-00171 Document 132 Filed on 10/23/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 23, 2020
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

AMIGOS BEEF CATTLE COMPANY,                    §
LLC, et al,                                    §
                                               §
           Plaintiffs,                         §
VS.                                            § CIVIL ACTION NO. 2:18-CV-171
                                               §
ALFREDO FERNANDEZ, et al,                      §
                                               §
           Defendants.                         §

                                          ORDER

         On this 23rd day of October 2020, the Court considered the Joint Motion for Entry of

Protective Order (D.E. 130). After due consideration, the Court GRANTS the motion (D.E.

130).

         ORDERED this 23rd day of October, 2020.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




1/1
